Case 1:21-cv-01100-JPC Document 2 Filed 02/08/21 Page 1 of 2

JS 44C/SDNY
REV.
10/01/2020

21 CV 1100

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
ALBERTO DE LA CRUZ PEREZ and JOSE OTERO,
on behalf of themselves, and others similarly situated,

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
CILENTI & COOPER, PLLC, 10 Grand Central, 155 E. 44th St., 6th Floor

New York, NY 10017; Telephone (212) 209-3933; Facsimile (212) 209-7102

DEFENDANTS
MILEA TRUCK SALES CORP., MTS REALTY OF QUEENS, INC.,
and BARRY MILEA, individually,

ATTORNEYS (IF KNOWN)

Emanuel Kataev, Esq., Milman Labuda Law Group PLLC
3000 Marcus Avenue, Suite 3W8, Lake Success, NY 11042
(516) 328-8899 (office)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

29 U.S.C. Sec. 201, et. seq. Failure to pay overtime compensation.

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[¥]Yes(]

If yes, was this case Vol.[] Invol. [_] Dismissed. No[_] Yes [_] If yes, give date

No [x]

Is THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

CONTRACT

INSURANCE
MARINE

MILLER ACT
NEGOTIABLE
INSTRUMENT
RECOVERY OF
OVERPAYMENT &
ENFORCEMENT
OF JUDGMENT
MEDICARE ACT
RECOVERY OF
DEFAULTED
STUDENT LOANS
(EXCL VETERANS)
RECOVERY OF
OVERPAYMENT
OF VETERAN'S
BENEFITS
STOCKHOLDERS
SUITS

OTHER
CONTRACT
CONTRACT
PRODUCT
LIABILITY

[ ]196 FRANCHISE

11160
{1190
[1195

REAL PROPERTY
[ ] 210 LAND
CONDEMNATION
FORECLOSURE
RENT LEASE &
EJECTMENT *
TORTS TO LAND
TORT PRODUCT
LIABILITY

ALL OTHER
REAL PROPERTY

{ ] 220
[ ]230

[ ] 240
[ 1245

[ ] 290

TORTS

PERSONAL INJURY

[1310 AIRPLANE

[ ]315 AIRPLANE PRODUCT
LIABILITY

[ 1320 ASSAULT, LIBEL &
SLANDE!

[ ] 330 FEDERAL
EMPLOYERS?
LIABILITY

[ ]340 MARINE

[ 1345 MARINE PRODUCT
LIABILITY

[ ]350 MOTOR VEHICLE

[ 1355 MOTOR VEHICLE
PRODUCT LIABILITY

[ ]360 OTHER PERSONAL
INJURY

[ ] 362 PERSONAL INJURY -
MED MALPRACTICE

ACTIONS UNDER STATUTES
CIVIL RIGHTS

[ ]440 OTHER CIVIL RIGHTS
(Non-Prisoner)

[ ]441 VOTING

[ ]442 EMPLOYMENT

| 1443 HOUSING!
ACCOMMODATIONS

[ ]445 AMERICANS WITH
DISABILITIES -
EMPLOYMENT

[ ]446 AMERICANS WITH
DISABILITIES -OTHER

[ ]448 EDUCATION

Check if demanded in complaint:

 

DEMAND §

| CHECK IF THIS IS ACLASS ACTION
| UNDER F.R.C.P. 23

OTHER

Check YES anly if demanded in complaint

JURY DEMAND: & YES

Oo

Yes (]

Judge Previously Assigned

& Case No.

NATURE OF SUIT

ACTIONS UNDER STATUTES

PERSONAL INJURY. FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
PHARMACEUTICAL PERSONAL | } 625 DRUG RELATED [ 1422 APPEAL [ 1375 FALSE CLAIMS
INJURYIPRODUCT LIABILITY gure OF PROPERTY 28 USC 158 [ ] 376 QUI TAM
[ 1365 PERSONAL INJURY 21 USC Bat [ ]423 WITHDRAWAL [ 1400 STATE
PRODUCT LIABILITY | 1 699 OTHER 28 USC 157 REAPPORTIONMENT
[ ]368 ASBESTOS PERSONAL [ ]410 ANTITRUST
INJURY PRODUCT [ 1430 BANKS & BANKING
LIABILITY PROPERTY RIGHTS [| ]450 COMMERCE
[ ]460 DEPORTATION
PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ] 880 DEFEND TRADE SECRETS ACT [ ]470 RACKETEER INFLU-
[ ]830 PATENT ENCED & CORRUPT
[ 1370 OTHER FRAUD 7 ORGANIZATION ACT
byt TRUTHIN LENDING [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION Rico}
[ ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
SOCIAL SECURITY | ] 485 TELEPHONE CONSUMER
[ ]380 OTHERPERSONAL —- LABOR [ ] 861 HIA (139597) PROTECTION ACT
PROPERTY DAMAGE { ] 862 BLACK LUNG (923)
[ ]385 PROPERTY DAMAGE) 710 FAIR LABOR | 1863 DIWC/DIWW (405(g)) «| | 490 CABLE/SATELLITE TV
PRODUCT LIABILITY STANDARDS ACT _[ ]864 SSID TITLE XVI [ ] 650 SECURITIES/
{ 1720 LABOR/MGMT { ] 865 RS! (405(g)) COMMODITIES/
PRISONER PETITIONS RELATIONS EXCHANGE
[ ]453 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT 890 OTHER STATUTORY
ae MOTIONS TO TENCE [1781 FAMILY MEDICAL FEDERAL TAX SUITS [198 ACTIONS °
. 28 USC 2255 LEAVE ACT (FMLA) [ ] 870 TAXES (U.S. Plaintiffor —[ ] 891 AGRICULTURAL ACTS
[ ]550 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) ( 1893 ENVIRONMENTAL
[ ] 535 DEATH PENALTY LITIGATION [ ] 874 IRS-THIRD PARTY MATTERS
U1

(0 MANDAMUS & OTHER

[ ] 791 EMPL RET INC 26 USC 7609 [ ] 895 FREEDOM OF

SECURITY ACT (ERISA) INFORMATION ACT
IGA [ ] 896 ARBITRATION
IMMIGRATION
rascnch co. ci (| EADMNSTRATE
| ] 482 NATURALIZATION
[ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ ]555 PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION [1 950 CONSTITUTIONALITY OF
[ ]560 CIVIL DETAINEE ACTIONS
CONDITIONS OF CONFINEMENT STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE

DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:21-cv-01100-JPC Document 2 Filed 02/08/21 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[1 1 original ; []Q Removed from {_]3 Remanded [_] 4 Reinstated or [15 Teenie from O16 ieee O7 ee ere
Proceeding State Court opollate Reopened (Specify District) (Transferred) Magistrate Judge

[] a. all partles represented = Court

C] b. Atleast one party
Is pro se.

(PLACE AN x IN ONE BOX ONLY) . BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[11 U.S. PLAINTIFF []2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.
(U.S. NOT A PARTY)

| 8 Multidistrict Litigation (Direct File)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE (14 011 CITIZEN OR SUBJECT OF A [13013 INCORPORATED and PRINCIPAL PLACE [15 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [12 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION [16 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
ALBERTO DE LA CRUZ PEREZ, 1575 Grand Concourse, Bronx, NY 10452 (Bronx County)
JOSE OTERO, 475 High Street, Cumberland, RI 02864 (Providence County, Rhode Island)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

MILEA TRUCK SALES CORP., 885 East 149th Street, Bronx, NY 10455 (Bronx County)
MTS REALTY OF QUEENS, INC., 885 East 149th Street, Bronx, NY 10455 (Bronx County)
BARRY MILEA, 885 East 149th Street, Bronx, NY 10455 (Bronx County)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: —_[_] WHITE PLAINS [x] MANHATTAN

DATE 2/8/2021 ADMITTED TO PRACTICE IN THIS DISTRICT
SIGNAT OF ATTORNEY OF RECORD [] NO
[x YES (DATE ADMITTED Mo.97 sr. 1997 __—*)
RECEIPT # Attorney Bar Code # PHC 4714

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
